                            UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF NEW MEXICO

In re:                                               Chapter 11

ROMAN CATHOLIC CHURCH OF THE                         Case No. 18-13027-t11
ARCHDIOCESE OF SANTA FE, a New
Mexico corporation sole,

                        Debtor.

 MOTION FOR ORDER AUTHORIZING SALE OF ESTATE PROPERTY PURSUANT
    TO 11 U.S.C. § 363 (50 MT. CARMEL RD.) AND MOTION TO ALLOW AND
 AUTHORIZE DEBTOR TO PAY BROKER’S COMMISSION AND CLOSING COSTS
                        AS ADMINISTRATIVE EXPENSES

         The Roman Catholic Church of the Archdiocese of Santa Fe, a New Mexico Corporation

sole, the debtor and debtor-in-possession (the “Debtor”) in the above-captioned Chapter 11

reorganization case (the “Bankruptcy Case”), by counsel, hereby moves for an order authorizing

the Debtor to sell certain real property pursuant to 11 U.S.C. § 363. In support of this Motion, the

Debtor states as follows:

         1.    The Court has jurisdiction over this case and this motion pursuant to 28 U.S.C. §§

157(a), (b)(1), and 1334. This is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2)(N).

Venue is proper in this District, pursuant to 28 U.S.C. § 1409(a).

         2.    On December 3, 2018 (the “Petition Date”), the Debtor commenced this

Bankruptcy Case by filing a voluntary petition for relief under Chapter 11 of the Bankruptcy Code.

         3.    The Debtor is a debtor-in-possession and is authorized to operate its business

pursuant to 11 U.S.C. §§ 1107(a) and 1108.

         4.    The Debtor is the owner of certain real property located at 50 Mt. Carmel Rd. Santa

Fe, NM (the “Property”).

         5.    On July 23, 2020, the Debtor filed its First Amended Application to Employ Santa

Fe Properties (Philip Gudwin and Rusty Wafer”) (the “Broker”) as the Debtor’s real estate broker


Case 18-13027-t11      Doc 665      Filed 03/19/21     Entered 03/19/21 13:33:27 Page 1 of 43
to market the Property on behalf of the Estate (the “Employment Application”) (Doc. No. 445).

On July 23, 2020, Broker filed disclosures pursuant to Bankruptcy Rule 2014 (Doc. No. 444).

       6.      On August 28, 2020, the Court entered an Order Approving Debtor’s Application

to Employ Santa Fe Properties as Real Estate Broker (Doc. No. 475) (the “Employment Order”),

which approved Broker’s listing agreement attached to the Employment Application (the “Listing

Agreement”).

       7.      Pursuant to the terms of the Listing Agreement, Broker will be paid 5% of the sales

price plus applicable tax. The commission due to the Broker should be paid to Broker at closing,

as should all other costs of sale. The net proceeds shall be delivered to the Debtor.

       8.      Pursuant to the terms of the approved Listing Agreement, Broker implemented a

marketing program targeting brokers and consumers, which included, inter alia:

               a.      featuring the Property on various marketing platforms including the Santa

       Fe Area Multiple Listing Service, Loopnet.com, and other real estate listing websites;

               b.      hiring a professional photographer to shoot photos for print and digital

       advertising;

               c.      handling frequent communications with other brokers; and

               d.      employing electronic messaging to targeted consumers using Broker’s

       database of buyers.

       9.      Other brokers had access to show the Property to prospective buyers.

       10.     On February 26, 2021, the Debtor and Mighty Tai, LLC (the “Buyer”) executed a

Purchase Agreement, a copy of which is attached hereto as Exhibit A (the “Contract”). Pursuant

to the terms of the Contract, which are subject to the approval of this Court, the Buyer has agreed




                                               -2-

Case 18-13027-t11      Doc 665      Filed 03/19/21     Entered 03/19/21 13:33:27 Page 2 of 43
to purchase, and the Debtor has agreed to sell the Property for $6,400,000.00 (the “Purchase

Price”).

       11.     The Debtor requests that the Court authorize the sale of the Property pursuant to 11

U.S.C. § 363(b).

       12.     Section 363(b) of the Bankruptcy Code authorizes the sale of property of the estate

other than in the ordinary course of business after notice and a hearing. A sale of assets outside the

ordinary course of business is a matter within the Court’s discretion. Courts generally permit a

debtor to sell property of the estate outside the ordinary course where the proposed sale is a sound

exercise of the debtor’s business judgment and when such sale is for fair and reasonable

consideration and is in good faith. See In re Premier Concrete, LLC, 2010 WL 1780046

(Bankr.D.N.M.2010) (citing e.g. In re General Motors Corp., 407 B.R. 463, 493–94

(Bankr.S.D.N.Y 2009); In re Derivium Capital, LLC, 380 B.R. 392, 404 (Bankr.D.S.C.2007); In

re Psychrometric Systems, Inc., 367 B.R. 670, 674 (Bankr.D.Colo.2007).

       13.     In Premier, Judge Jacobvitz outlined a multi-factored test for determining whether

a sale is properly proposed within the debtor’s business judgment:

       Non-exclusive factors used by courts in considering whether to grant a motion to
       sell (as first established In re Lionel, 722 F.2d 1063, 1071–72 (2nd Cir.1983), which
       articulated the “business judgment” test) include: 1) whether there was any
       improper or bad motive involved; 2) whether the price is fair and reasonable and
       whether the transaction occurred at an arm's length; and 3) whether there were
       adequate sales procedures, including proper exposure to the market and fair and
       reasonable notice to all parties in interest. E.g. In re Castre, 312 B.R. 426, 428
       (Bankr.D.Colo.2004); In re Medical Software Solutions 286 B.R. 431, 440–441
       (Bankr.D.Utah 2002). See also In re Allison, 39 B.R. 300, 303 (Bankr.D.N.M. 1984
       (“reasonable and adequate notice must be given to all interested parties,” the
       proposed sale or lease must be “economically reasonable” and that objecting parties
       will not be able to defeat a plan of reorganization)).

Premier at *2 (emphasis supplied).




                                                -3-

Case 18-13027-t11       Doc 665      Filed 03/19/21     Entered 03/19/21 13:33:27 Page 3 of 43
       14.     The sale contemplated by this Motion satisfies all the non-exclusive factors for

determining whether to grant a motion to sell under Premier:

               a.      There is no Bad or Improper Motive Involved. The Debtor is marketing

       several pieces of real estate, including the Property, in an effort to fund a feasible plan of

       reorganization. The Buyer is not related to Debtor.

               b.      Price is Fair and Reasonable. The Purchase Price is well within the price

       range represented to the Debtor by other brokers and is the highest and best offer the Debtor

       has received out of numerous offers that were actively considered and negotiated over six

       months of exposure to the market.

               c.      Transaction Occurs at Arm’s Length. The sale of the Property to Buyer

       under the Contract is the product of negotiation between the Buyer and the Debtor, neither

       of whom is connected to the other.

               d.      Proper Exposure to the Market. The Debtor, through Broker, has exposed

       the Property to the market in a manner intended to generate the most interest possible.

               e.      Fair and Reasonable Notice to all Parties in Interest. The Property was

       appropriately advertised. All parties in interest had an opportunity to review the

       Employment Application which detailed the Debtor’s agreement with Broker to sell the

       Property.

       15.     Based on the foregoing, the Debtor has determined that, in its business judgment,

the proposed sale of the Property to Buyer in accordance with the terms of the Contract is for fair

and reasonable consideration, is in good faith, does not unfairly benefit any party in interest, will

maximize the value of the Estate, and should be authorized.




                                                -4-

Case 18-13027-t11       Doc 665     Filed 03/19/21     Entered 03/19/21 13:33:27 Page 4 of 43
       16.     The Debtor requests that the sale of the Property be free and clear of all liens,

claims, and interests with any such liens, claims, and interests to attach to the net sale proceeds

with the same validity, priority, and to the extent that any such liens, claims and interests had on

the Property prior to the closing of the sale pursuant to Section 363(f).

       17.     Grounds exist under Section 363(f) of the Bankruptcy Code for a sale of the

Property free and clear of liens, claims and interests. Section 363(f) of the Bankruptcy Code

provides:

       The trustee may sell property under subsection (b) or (c) of this section free and
       clear of any interest in such property of an entity other than the estate, only if – (1)
       applicable non-bankruptcy law permits sale of such property free and clear of such
       interest; (2) such entity consents; (3) such interest is a lien and the price at which
       such property is to be sold is greater than the aggregate value of all liens on such
       property; (4) such interest is in bona fide dispute; or (5) such entity could be
       compelled, in a legal or equitable proceeding, to accept a money satisfaction of
       such interest.

11 U.S.C. § 363(f).

       18.     Upon information and belief, there are no liens filed of record attaching to the

Property. The Debtor is not aware of any other claims or interests attaching to the Property.

Therefore, the Property should be sold pursuant to the Contract free and clear of all liens, claims,

and interests pursuant to Section 363(f).

       19.     The Debtor requests that the Buyer be determined to be a good-faith purchaser as

contemplated by Section 363(m).

       20.     Pursuant to Section 363(m):

       The reversal or modification on appeal of an authorization under subsection (b)9 or
       (c) of this section of a sale or lease of property does not affect the validity of a sale
       or lease under such authorization to an entity that purchase or leased such property
       in good faith …

11 U.S.C. § 363(m).



                                                 -5-

Case 18-13027-t11       Doc 665      Filed 03/19/21      Entered 03/19/21 13:33:27 Page 5 of 43
       21.     The term “good faith” is not defined in the code but courts have found good-faith

purchasers when they purchase out of their own personal interest, were not solicited by the debtor

or his agents to purchase the property, do not seek to obtain the property by fraud, and are not

acting in a manner grossly unfair to other bidders. See In re Indep. Gas & Oil Producers, Inc., 80

Fed. Appx. 95, at 99 (10th Cir. 2003).

       22.     Upon information and belief, the Buyer seeks to purchase the Property out of its

own interest. The Buyer was not solicited by the Debtor or its agents to purchase the Property

solicited by the Debtor or its agents, other than the Broker in the ordinary course of business, does

not seek to obtain the Property by fraud, and submitted its offer to purchase the Property in an

amount and manner not unfair to other bidders.

       23.     The Debtor requests that the Court waive the 14-day stay of an order resulting from

this Motion otherwise required by Fed. R. Bankr. P. 6004(h).

       WHEREFORE, the Debtor respectfully requests that the Court enter an order:

       A.      Authorizing the sale of the Property pursuant to the terms described in the Contract;

       B.      Approving the Contract and authorizing the Debtor to take any and all actions

necessary to close on the sale on the terms set forth in the Contract, including but not limited to

the execution of a warranty deed in a form acceptable to Debtor and the Buyer;

       C.      Allowing as an administrative expense of the Estate and authorizing the Debtor to

pay Broker’s commission and applicable tax, in full, at closing, pursuant to the terms of the Listing

Agreement;

       D.      Allowing as administrative expenses of the Estate and authorizing the Debtor to

pay in full, at closing, all closing costs and expenses pursuant to the terms of the Contract;




                                                -6-

Case 18-13027-t11       Doc 665     Filed 03/19/21      Entered 03/19/21 13:33:27 Page 6 of 43
       E.      Authorizing the transfer of the Property pursuant to the Contract free and clear of:

(a) all interests in the Property of any entity other than the estate pursuant to Section 363(f)

including but not limited to liens, claims (as defined by Section 101(5) of the Bankruptcy Code),

liabilities, encumbrances, rights, remedies, and restrictions of any kind or nature whatsoever

whether arising before or after the Petition Date, whether in rem or in personam, liquidated or

unliquidated, contingent or non-contingent, senior or subordinate, whether at law or equity,

including all claims or rights based on any theory of successor or transferee liability, all

environmental claims, all changes in control provisions, (b) all rights to object or consent to the

effectiveness of the transfer of the Property to the Buyer, and (c) all rights at law or equity

(collectively, “Claims”);

       F.      Finding that all persons and entities who have asserted, could have asserted, or

otherwise may in the future assert a cause of action against the Debtor or the Property relating to

their Claims, be forever barred, estopped, and permanently enjoined from asserting such causes of

action or Claims against the Buyer, its successors in interest, affiliates, and assignees and against

the Property of whatsoever nature;

       G.      Determining that the Buyer is a good faith purchaser of the Property as that term is

used in Section 363(m) of the Bankruptcy Code;

       H.      Retaining exclusive jurisdiction to interpret, enforce and implement the terms and

provisions of the order approving the sale and the Contract;

       I.      Determining that the order approving the sale is not stayed as provided by Rule

6004(h) and the Debtor and the Buyer may close on the sale as set forth in the Contract

immediately; and

       J.      Granting the Debtor all other just and proper relief.



                                                -7-

Case 18-13027-t11       Doc 665      Filed 03/19/21    Entered 03/19/21 13:33:27 Page 7 of 43
                                                   Respectfully submitted by:

                                                   WALKER & ASSOCIATES, P.C.
                                                   s/filed electronically 03/19/2021
                                                   Thomas D. Walker
                                                   500 Marquette N.W., Suite 650
                                                   Albuquerque, N.M. 87102
                                                   (505) 766-9272
                                                   e-mail: twalker@walkerlawpc.com
                                                   Attorneys for Debtor in Possession

In accordance with NM LBR 9036-1 and Fed. R. Civ. P. 5(b)(3), this certifies that service of the
foregoing document was made on March 19, 2021, via the notice transmission facilities of the case
management and electronic filing system of the Bankruptcy Court, on all parties entitled to receive
electronic filings.

s/ filed electronically 03/19/2021
Thomas D. Walker




                                               -8-

Case 18-13027-t11      Doc 665       Filed 03/19/21   Entered 03/19/21 13:33:27 Page 8 of 43
                                               EXHIBIT A




Case 18-13027-t11   Doc 665   Filed 03/19/21   Entered 03/19/21 13:33:27 Page 9 of 43
Case 18-13027-t11   Doc 665   Filed 03/19/21   Entered 03/19/21 13:33:27 Page 10 of 43
Case 18-13027-t11   Doc 665   Filed 03/19/21   Entered 03/19/21 13:33:27 Page 11 of 43
Case 18-13027-t11   Doc 665   Filed 03/19/21   Entered 03/19/21 13:33:27 Page 12 of 43
Case 18-13027-t11   Doc 665   Filed 03/19/21   Entered 03/19/21 13:33:27 Page 13 of 43
Case 18-13027-t11   Doc 665   Filed 03/19/21   Entered 03/19/21 13:33:27 Page 14 of 43
Case 18-13027-t11   Doc 665   Filed 03/19/21   Entered 03/19/21 13:33:27 Page 15 of 43
Case 18-13027-t11   Doc 665   Filed 03/19/21   Entered 03/19/21 13:33:27 Page 16 of 43
Case 18-13027-t11   Doc 665   Filed 03/19/21   Entered 03/19/21 13:33:27 Page 17 of 43
Case 18-13027-t11   Doc 665   Filed 03/19/21   Entered 03/19/21 13:33:27 Page 18 of 43
Case 18-13027-t11   Doc 665   Filed 03/19/21   Entered 03/19/21 13:33:27 Page 19 of 43
Case 18-13027-t11   Doc 665   Filed 03/19/21   Entered 03/19/21 13:33:27 Page 20 of 43
Case 18-13027-t11   Doc 665   Filed 03/19/21   Entered 03/19/21 13:33:27 Page 21 of 43
Case 18-13027-t11   Doc 665   Filed 03/19/21   Entered 03/19/21 13:33:27 Page 22 of 43
Case 18-13027-t11   Doc 665   Filed 03/19/21   Entered 03/19/21 13:33:27 Page 23 of 43
Case 18-13027-t11   Doc 665   Filed 03/19/21   Entered 03/19/21 13:33:27 Page 24 of 43
Case 18-13027-t11   Doc 665   Filed 03/19/21   Entered 03/19/21 13:33:27 Page 25 of 43
Case 18-13027-t11   Doc 665   Filed 03/19/21   Entered 03/19/21 13:33:27 Page 26 of 43
Case 18-13027-t11   Doc 665   Filed 03/19/21   Entered 03/19/21 13:33:27 Page 27 of 43
Case 18-13027-t11   Doc 665   Filed 03/19/21   Entered 03/19/21 13:33:27 Page 28 of 43
Case 18-13027-t11   Doc 665   Filed 03/19/21   Entered 03/19/21 13:33:27 Page 29 of 43
Case 18-13027-t11   Doc 665   Filed 03/19/21   Entered 03/19/21 13:33:27 Page 30 of 43
Case 18-13027-t11   Doc 665   Filed 03/19/21   Entered 03/19/21 13:33:27 Page 31 of 43
Case 18-13027-t11   Doc 665   Filed 03/19/21   Entered 03/19/21 13:33:27 Page 32 of 43
Case 18-13027-t11   Doc 665   Filed 03/19/21   Entered 03/19/21 13:33:27 Page 33 of 43
Case 18-13027-t11   Doc 665   Filed 03/19/21   Entered 03/19/21 13:33:27 Page 34 of 43
Case 18-13027-t11   Doc 665   Filed 03/19/21   Entered 03/19/21 13:33:27 Page 35 of 43
Case 18-13027-t11   Doc 665   Filed 03/19/21   Entered 03/19/21 13:33:27 Page 36 of 43
Case 18-13027-t11   Doc 665   Filed 03/19/21   Entered 03/19/21 13:33:27 Page 37 of 43
Case 18-13027-t11   Doc 665   Filed 03/19/21   Entered 03/19/21 13:33:27 Page 38 of 43
Case 18-13027-t11   Doc 665   Filed 03/19/21   Entered 03/19/21 13:33:27 Page 39 of 43
Case 18-13027-t11   Doc 665   Filed 03/19/21   Entered 03/19/21 13:33:27 Page 40 of 43
Case 18-13027-t11   Doc 665   Filed 03/19/21   Entered 03/19/21 13:33:27 Page 41 of 43
Case 18-13027-t11   Doc 665   Filed 03/19/21   Entered 03/19/21 13:33:27 Page 42 of 43
Case 18-13027-t11   Doc 665   Filed 03/19/21   Entered 03/19/21 13:33:27 Page 43 of 43
